

117 HRES 473 RH: Providing for consideration of the bill (H.R. 256) to repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002; providing for consideration of the bill (H.R. 1187) to provide for disclosure of additional material information about public companies and establish a Sustainable Finance Advisory Committee, and for other purposes; and for other purposes.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 19117th CONGRESS1st SessionH. RES. 473[Report No. 117–59]IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 256) to repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002; providing for consideration of the bill (H.R. 1187) to provide for disclosure of additional material information about public companies and establish a Sustainable Finance Advisory Committee, and for other purposes; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 256) to repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs or their respective designees; and (2) one motion to recommit.2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1187) to provide for disclosure of additional material information about public companies and establish a Sustainable Finance Advisory Committee, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Financial Services now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 117-5 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services or their respective designees; (2) the further amendments described in section 3 of this resolution; (3) the amendments en bloc described in section 4 of this resolution; and (4) one motion to recommit. 3.After debate pursuant to section 2 of this resolution, each further amendment printed in the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 4 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 4.It shall be in order at any time after debate pursuant to section 2 of this resolution for the chair of the Committee on Financial Services or her designee to offer amendments en bloc consisting of further amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 5.All points of order against the further amendments printed in the report of the Committee on Rules or amendments en bloc described in section 4 of this resolution are waived. 6.The provisions of section 202 of the National Emergencies Act (50 U.S.C. 1622) shall not apply to House Joint Resolution 46. 7.House Resolution 467 is hereby adopted. 8.(a) At any time through the legislative day of Thursday, June 17, 2021, the Speaker may entertain motions offered by the Majority Leader or a designee that the House suspend the rules as though under clause 1 of rule XV with respect to multiple measures described in subsection (b), and the Chair shall put the question on any such motion without debate or intervening motion. (b)A measure referred to in subsection (a) includes any measure that was the object of a motion to suspend the rules on the legislative day of June 14, 2021, or June 15, 2021, in the form as so offered, on which the yeas and nays were ordered and further proceedings postponed pursuant to clause 8 of rule XX. (c)Upon the offering of a motion pursuant to subsection (a) concerning multiple measures, the ordering of the yeas and nays on postponed motions to suspend the rules with respect to such measures is vacated to the end that all such motions are considered as withdrawn.June 14, 2021Referred to the House Calendar and ordered to be printed